Citation Nr: 0935695	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder, not otherwise specified (NOS), on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1969 
to September 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial, 30 
percent rating for anxiety disorder, NOS, effective March 1, 
2004.  In September 2004, the Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned, and the 
RO issued a statement of the case (SOC) in January 2005.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2005.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
an anxiety disorder, the Board has characterized this matter 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).

In February 2009, the Board granted a 50 percent schedular 
rating for anxiety disorder, and remanded the matter of a 
higher rating on an extra-schedular basis to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further action.  In its remand, the Board instructed that the 
RO address the Veteran's claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), which was granted in a June 2009 rating 
decision.  After completing the requested development on the 
claim for higher rating on an extra-schedular basis, the VA 
Remand and Rating Development Team in Huntington, West 
Virginia denied the claim (as reflected in a June 2009 
supplemental SOC (SSOC)) and returned the matter to the Board 
for appellate consideration.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter remaining on appeal have been 
accomplished.  

2.  Pertinent to the current claim for increase, the 
Veteran's anxiety disorder has not been shown to present so 
exceptional or unusual a disability picture as to render 
impractical the application of the regular schedular 
standards for rating the disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for anxiety disorder, on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1), have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a July 2007 post-rating letter, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Additionally, the June 2009 SSOC set forth the rating 
criteria for evaluating psychiatric disabilities, as well as 
the provisions of 38 C.F.R. § 3.321.

After issuance of the above-described notice, the July 2007 
letter, and opportunity for the Veteran to respond, the 
August 2007 and June 2009 SSOCs reflect readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The fact that the June 2009 notice was provided at the time 
of, and not prior to, the last adjudication of the claim, 
also is not shown to prejudice the Veteran.  As indicated, 
above, following the notice, he was given an opportunity to 
respond with additional information and/or evidence.  
However, as no additional information and/or evidence was 
received, no further adjudication of the claim was necessary.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of July 
2004 and August 2007 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran, and by his wife 
and representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Extra-schedular Rating

As noted above, in a February 2009 decision, the Board 
granted a 50 percent but no higher schedular rating for 
anxiety disorder..  Hence, the matter remaining on appeal is 
limited to the question of whether any higher rating, on an 
extra-schedular basis, is warranted.

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  Van 
Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2008).  In 
exceptional cases, where the ratings provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extra-schedular rating requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 
38 C.F.R. § 3.321(b)(1). 

The Board has considered the evidence of record, and finds 
that there is no showing at any time that the Veteran's 
service-connected anxiety disorder has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In a February 2004 letter, Dr. Lindgren reported that the 
Veteran said that he had daily intrusive thoughts, 
distressing dreams, flashbacks, distress at exposure to 
triggers reminding him of past trauma, avoidance tendencies, 
anhedonia, estrangement and detachment from others, chronic 
sleep disturbance, irritability and anger outbursts, 
hypervigilance, and exaggerated startle response.  The 
Veteran also reported that he had some depressive symptoms, 
including depressed mood and thoughts of death or passive 
suicidal ideation.  Additionally, he said he had frequent 
illusions or hallucinations, which included seeing shadows, 
figures, or movement in his peripheral vision.

During the February 2004 mental status evaluation by Dr. 
Lindgren, the Veteran was pleasant and cooperative with 
normal dress.  His mood was anxious and his affect was 
restricted.  Thought process was linear with no current 
hallucinations or delusions and no current suicidal or 
homicidal ideation.  Attention, insight, and judgment were 
fair.  The diagnosis was posttraumatic stress disorder 
(PTSD), chronic, severe, and the assigned Global Assessment 
of Functioning (GAF) score was 33.  Dr. Lindgren opined that 
the Veteran's PTSD symptoms severely compromised his ability 
to sustain social and work relationships and that the Veteran 
was permanently and totally disabled and unemployable.

A May 2004 VA treatment record indicates that a PTSD 
screening was negative.  A June 2004 VA treatment record 
indicates the Veteran asked to change his answers to the 
prior PTSD screening.  He said he had flashbacks, nightmares, 
increased startle response, and isolation tendencies.

In a July 2004 letter, the Veteran reported that his symptoms 
included intrusive thoughts, distressing dreams, flashbacks, 
distress at exposure to triggers which remind him of past 
trauma, avoidance, anhedonia, estrangement and detachment 
from others, sleep disturbance, irritability and anger 
outbursts, hypervigilance and exaggerated startle response.  
He stated that his depressive symptoms included depressed 
mood and thoughts of death or passive suicidal ideation.  He 
reported having frequent visual illusions or hallucinations; 
seeing shadows, figures or movement in his peripheral vision.   

The report of the July 2004 VA examination reflects the 
Veteran's report that he had increased anxiety, especially in 
crowds.  He said that he had a nightmare every several months 
and that he occasionally had flashbacks and intrusive 
thoughts.  He reported being easily startled and short-
tempered.  He said that he last worked in July 2002, but was 
laid off from his job.  He reported that he lived with his 
wife, did chores around the house and yard work, and that he 
had friends.  He said he had one child and had a close 
relationship with that child.

On mental status evaluation, the Veteran was alert and 
cooperative, but soft-spoken.  There were no loose 
associations or flight of ideas; no bizarre motor movements 
or tics; his mood was tense, but friendly and cooperative; 
his affect was appropriate.  There was no homicidal or 
suicidal ideation or intent; no impairment of thought 
processes or communication; no delusions, hallucinations, or 
suspiciousness.  He was oriented to time, place, and person.  
His memory appeared adequate.  Insight and judgment appeared 
marginal.  The VA examiner opined that the Veteran did not 
meet the criteria for PTSD, but did meet the criteria for a 
diagnosis of anxiety disorder, NOS, which was secondary to 
his military experiences.  The VA examiner assigned a GAF 
score of 56 and assessed mild impairment of psychosocial 
functioning.

In a November 2005 letter, Dr. Hoeper noted that the Veteran 
complained of nightmares once a month, waking in a panic that 
lasted 10 minutes.  The Veteran also said that he had 
flashbacks once per month and averaged 4 to 5 hours of sleep 
per night.  He reported being hypervigilant.  He said that 
his memory was impaired and that he got lost while traveling.  
He reported anger, sadness and fear without knowledge of why.  
He also said that he heard his name called or other noises 
that were not there 2 to 5 times per week and that he saw 
shadows out of the corners of his eyes daily.  He reported 
feeling depressed 75 percent of the time with crying spells 
25 percent of the time.  He also said that he angered and 
became agitated easily.  The diagnoses were chronic PTSD and 
major depression, and Dr. Hoeper assigned a GAF score of 45.  
Dr. Hoeper opined that the Veteran was moderately compromised 
in his ability to sustain social relationships, and unable to 
sustain work relationships.

In a March 2006 letter, the Veteran's wife stated that she 
watched the Veteran go through different stages of depression 
as he tried to adjust to his medical condition.  In an 
undated letter, the Veteran's wife relayed that the Veteran 
had mood swings, nightmares, angry spells, startled easily, 
saw things in the corner that were not there, and had some 
problems with his memory. 

In a July 2007 letter, Dr. Hoeper noted the Veteran's 
complaints of nightmares 2 to 3 times a month (waking to a 
panic that lasted 5 to 10 minutes), flashbacks 2 times a 
month, and panic attacks 3 times a month (lasting at least 5 
minutes).  He said that he averaged 6 to 7 hours of sleep per 
night.  He said that he socialized infrequently with family 
and individual friends and that his recent memory was mildly 
impaired causing him to have difficulty remembering what he 
reads and difficulty remembering directions when traveling.  
Working memory was noted as being 100 percent impaired.  The 
Veteran said that he experienced anger, sadness, and fear 25 
percent of the time without knowing why.  He also reported 
that he had the same type of hallucinations and illusions as 
he did November 2005.  He said that he was depressed 50 
percent of the time with no energy and little interest in 
things.  The diagnoses were chronic PTSD and major 
depression.  The assigned GAF score  was 50.  Doctor Hoeper 
opined that the Veteran was moderately compromised in his 
ability to sustain social relationships and was unable to 
sustain work relationships.

The report of the August 2007 VA examination reflects the 
Veteran's report that his symptoms had improved with 
treatment from his private psychiatrist.  He said that he 
experienced flashbacks or nightmares perhaps once or twice 
per year.  He said that he was sleeping better overall, but 
still had a fair amount of anxiety and depression.  The VA 
examiner stated that the anxiety and depression did not seem 
to be related to the Veteran's PTSD issues, but, rather, 
increasing physical problems related to his service-connected 
diabetes mellitus.  The Veteran reported that he worked 10 to 
20 hours per week as a janitor, but said that he could not 
work any additional hours because of his psychiatric 
problems.  He said that he had no major issues with 
activities of daily living and did chores around the house, 
especially yard work, which he enjoyed.  He said that he also 
watched television and went out with his wife once or twice a 
week and that he occasionally went to church.

On mental status evaluation, the Veteran was tense and 
somber, but appropriate and cooperative.  His mood was one of 
anxiety and depression.  His affect was appropriate to his 
thought content and there was no evidence of any psychotic 
symptoms, such as hallucinations or delusions.  He had an 
increased startle response and was hypervigilant.  The 
examiner noted that the Veteran had some mild to moderate 
social isolation and some flattening of his affect.  He had 
some insomnia, which was being addressed reasonably well with 
his current treatment.  He had irritability, difficulty 
concentrating, etc.  The diagnoses were anxiety disorder, 
NOS, with features of partial PTSD, along with anxiety, 
secondary to his increasing medical problems, mainly 
associated with his diabetes mellitus; and depressive 
disorder, NOS, again mainly associated with his difficulties 
with his poorly-controlled diabetes mellitus and the 
associated physical complications, although partially 
associated with his experiences in the military.  The VA 
examiner assigned a GAF score of 50, but stated that he could 
not assign a specific GAF for each individual psychiatric 
diagnosis without resorting to speculation.  The examiner 
opined that the Veteran's overall efficiency was moderately 
impaired because he could not work full-time, and he was 
mildly to moderately limited in his social, recreational and 
familial adjustment.

In an October 2007 letter, the Veteran's wife reported that 
he had been let go from his janitor job due to unsatisfactory 
job performance.  

As noted above, the first step in analyzing whether referral 
for an extra-schedular rating is warranted is to make a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  As explained 
in more detail below, here, the Board finds that the 
Veteran's overall disability picture is adequately 
contemplated by the rating schedule.  

During the course of this appeal, the Veteran has reported 
many symptoms he associates with his service-connected 
anxiety disorder.  These include: intrusive thoughts, 
nightmares, flashbacks, panic attacks, distress at exposure 
to triggers reminding him of past trauma, avoidance 
tendencies, anhedonia, estrangement and detachment from 
others, sleep disturbance, irritability, anger outbursts, 
hypervigilance, exaggerated startle response, thoughts of 
death or passive suicidal ideation, illusions and 
hallucinations, anxious and depressed mood, mood swings, 
restricted and flattened affect, isolation tendencies, 
impaired memory, sadness, fear, no energy, little interest in 
things, and difficulty concentrating.

Many of these reported symptoms are included among those 
specifically listed in the General Rating Formula for Mental 
Disorders, pursuant to which the current disability rating 
has been assigned.  See 38 C.F.R. § 4.130 (2008).  
Importantly, the Board notes that symptoms noted in the 
rating schedule are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002). In other words, symptoms comparable to 
those listed in the General Rating Formula could be 
considered in evaluating the Veteran's extent of occupational 
and social impairment.  It should also be noted that the 
symptoms reported by the Veteran are referenced in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), many among the 
criteria for a diagnosis of PTSD.  

Accordingly, in this case, the Board finds that the existence 
and severity of the Veteran's psychiatric symptoms are 
adequately contemplated by the relevant rating criteria.  As 
noted above, many of the symptoms are specifically listed in 
the General Rating Formula for Mental Disorders, and the 
others are common psychiatric symptoms that-while not 
specifically listed-are comparable indicators of the type of 
occupational and social impairment contemplated in the Rating 
Formula.  As such, the relevant rating criteria is not 
rendered inadequate to rate the Veteran's anxiety disorder, 
and discussion of any further steps in the extra-schedular 
analysis is unnecessary.  

Under these circumstances, the Board finds that the record 
simply does not support a finding that the Veteran's anxiety 
disorder represents so exceptional or unusual a disability 
picture as to render inadequate the rating criteria for 
evaluating the disability.  As such, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun, 22 Vet. App. at 115-16.  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a higher rating on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1), must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 




ORDER

A rating in excess of 50 percent for anxiety disorder, NOS, 
on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, 
is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


